Per Curiam.

This action was instituted before a Justice of the Peace in San Juan county, and there were no pleadings. It was for balance on account of $59.50. The defendant below, defendant in error here, claimed an off-set. Judgment before the Justice of the Peace was for one dollar and costs in fávor of the defendant.
The plaintiff appealed to the county court where the cause was tried before a jury and verdict rendered in favor of the defendant for precisely the same amount. The finding for one dollar was remitted by the defendant, and judgment rendered against the plaintiff in error for costs.
An examination of the record discloses no substantial error in the proceedings.
The judgment is affirmed.
Department two.